Per Curiam:
The order appealed from should be modified by requiring as a condition of amendment the payment by the plaintiff of full taxable costs in the action up to date, including trial fee. As so modified the order should be affirmed, with ten dollars costs and disbursements of this appeal to the appellants. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in memorandum, and as modified affirmed, with ten dollars costs and disbursements to appellants. Settle order on notice.